Exhibit 10.11 [form10-q.htm]

First Amendment to the
 
Employment Agreement
Between Susan B. Kilgannon and URS Corporation
 
Whereas, Susan B. Kilgannon (the “Employee”) and URS Corporation (the “Company”)
entered into an Employment Agreement effective as of May 25, 2006 (the
“Employment Agreement”); and


Whereas, the Employee and the Company wish to amend the Employment Agreement to
modify certain provisions in order to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).


Now Therefore, the Employment Agreement is amended effective as of August 1,
2008, as follows:




A.           Sections 6(a) and 6(a)(i) of the Employment Agreement hereby are
amended in their entirety to read as follows:


(a)           Severance Payment and Severance Benefits.  In the event that,
during the term of the Employee’s employment under this Agreement, the Company
terminates the Employee’s employment for any reason other than Cause or
Disability or the Employee voluntarily resigns her employment for Good Reason
(as defined below) within one (1) month of the occurrence of the event
constituting Good Reason, then:
 
(i) The Company shall pay a lump sum amount (“Severance Payment”) equal to one
hundred percent (100%) of the Employee’s Base Compensation as in effect on the
date of employment termination, plus a pro-rata target bonus based on the number
of calendar days employed during the year of termination divided by 365.  The
Severance Payment shall be paid in a lump sum not more than five (5) business
days following the effective date of the Employee’s release as described in
Section 7 below; provided, however, that if the Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of her separation from service with the Company, the Severance Payment shall be
made in a lump sum on the date that is six (6) months and one (1) day following
the date of separation, provided that the Employee’s release has become
effective in accordance with its terms as described in Section 7.  In addition,
at the time of the employment termination, the Company shall pay to the Employee
all accrued and unpaid vacation.
 
B.           Section 6(a)(ii) of the Employment Agreement hereby is amended to
add the following two sentences at the end thereof:


The amount of any in-kind benefits provided under this Section 6(a)(ii) with
respect to life and disability insurance coverage (or expenses eligible for
reimbursement, if applicable) during a calendar year may not affect the in-kind
benefits to be provided (or expenses eligible for reimbursement, if applicable),
in any other calendar year.  Any and all payments due to the Employee under this
Section 6(a)(ii) with respect to life and disability insurance premiums with
respect to a given calendar year shall be payable no later than December 31 of
the succeeding calendar year.


Except as amended as provided above, the Employment Agreement shall remain in
full force and effect.


In Witness Whereof, each of the parties has executed this First Amendment to the
Employment Agreement, as of the day and year first above written.


 

  Susan B. Kilgannon          
 
By:
/s/ Susan B. Kilgannon       Susan B. Kilgannon                   

 
URS Corporation,
a Delaware corporation          
 
By:
/s/ H. Thomas Hicks       Name: H. Thomas Hicks        Title: Chief Financial
Officer           

 
99

--------------------------------------------------------------------------------

 

 
 

